925 F.2d 1466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George C. WATSON, Defendant-Appellant.
No. 90-5769.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1991.

Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, the attorneys for all parties have waived oral argument in this case.


2
George Watson pleaded guilty to one count of conspiracy to sell and distribute methamphetamine, in violate of 21 U.S.C. Sec. 841(a)(1).  The district court subsequently imposed a one hundred ninety-nine (199) month term of imprisonment.  This appeal followed, the parties having briefed the issues.


3
Upon consideration, we find no reversible error in the proceedings.  Watson's lone claim on appeal is that U.S.S.G. Sec. 1B1.3(a)(2) is unconstitutional.  There is a question as to whether the section was applied in this case.  Even if applicable, Sec. 1B1.3(a)(2) of the Sentencing Guidelines directs the district judge to consider all relevant evidence in fashioning the appropriate punishment.  Watson contends that the consideration of uncharged, aggravating conduct pursuant to this guideline is violative of his due process rights.


4
This court has repeatedly held that a district court is correct in factoring all relevant conduct into the base offense equation.    See, e.g., United States v. Miller, 910 F.2d 1321 (6th Cir.1990);  United States v. McDowell, 902 F.2d 451, 454 (6th Cir.1990).  We are found by these prior holdings of this court.


5
We find the sentence imposed under the guidelines in this case to be consistent with the statutory authority set out in 28 U.S.C. Sec. 994(a)(1)(B).  Accordingly, the district court's judgment is AFFIRMED.  Rule 9(b)(5), Rules of the Sixth Circuit.